IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-26,178-02


EX PARTE ARTHUR BROWN, JR.





ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 636535-A IN THE 351ST JUDICIAL
DISTRICT COURT OF HARRIS COUNTY


Per curiam.  
 

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	A jury convicted applicant of the offense of capital murder.  The jury also answered
the special issues submitted pursuant to Article 37.071 of the Texas Code of Criminal
Procedure in favor of the State.  The trial court, accordingly, set punishment at death on
November 22, 1993.  This Court affirmed applicant's conviction and sentence on direct
appeal.  Brown v. State, No. AP-71,817 (Tex. Crim. App. delivered Dec. 18, 1996) (not
designated for publication).
	In this writ application, applicant presents seven allegations in which he challenges
the validity of his conviction and the resulting sentence.  A hearing was not held, but the trial
court did enter findings of fact and conclusions of law recommending that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant,
and based upon our own independent review of the record, relief is denied.  We further agree
with the trial court's findings and conclusions regarding applicant's claims numbers three
through seven, and adopt these findings and conclusions as our own.
	IT IS SO ORDERED THIS THE 18TH DAY OF JUNE, 2008.

Do Not Publish